Citation Nr: 1500561	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-08 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to residuals of a fracture of the pelvis and residuals of a right L5 transverse process fracture.

2.  Entitlement to a compensable rating for residuals of a fracture of the pelvis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to August 1984 and from April 1985 to October 1994. 

This matter comes to the Board of Veterans' Appeals (the Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The VA RO in Reno, Nevada, currently has jurisdiction over the Veteran's claims file.

In September 2013, the Veteran and his spouse testified at a videoconference hearing held before the undersigned Veterans Law Judge.

The Board's review includes the paper and electronic records.

In a March 2009 rating decision, the VA RO in Lincoln, Nebraska, denied a claim of entitlement to service connection for a right knee disorder as secondary to the service-connected residuals of a fracture of the pelvis.  In the August 2011 rating decision, the VA RO in St. Paul, Minnesota, reopened the claim of entitlement to service connection for a right knee disorder and denied the claim on a de novo basis.  The Board, however, must first examine whether the evidence warrants reopening the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

At the hearing, the undersigned Veterans Law Judge noted that the issue of entitlement to TDIU had been raised.  Hearing transcript, page 36.  The Board has to take jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law it is essentially a component of the claim for a higher rating for residuals of a fracture of the pelvis.  

In an August 2012 rating decision, the VA RO in St. Paul, Minnesota, granted service connection for bilateral peripheral neuropathy of the lower extremities effective January 6, 2011, and assigned two 10 percent disability ratings effective that same date.  The Veteran's representative filed a timely notice of disagreement with the assignment of the two 10 percent disability ratings.  The electronic record reflects that the VA RO in Reno, Nevada issued a statement of the case on these two issues in February 2014.  Therefore, the Board does not have to take jurisdiction over those two issues pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the above, the issues are as stated on the title page. 

The Board is reopening the issue of entitlement to service connection for a right knee disorder.  All issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the March 2009 rating decision, a RO denied a claim of entitlement to service connection for a right knee disorder secondary to the service-connected residuals of a fracture of the pelvis.

2.  The evidence associated with the claims file since the March 2009 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.


CONCLUSION OF LAW

The March 2009 rating decision denying entitlement to service connection for a right knee disorder is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is reopening the claim of entitlement to service connection for a right knee disorder and remanding the issues for further development, it is not necessary to review whether VA has fully complied with the VCAA.

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014). 

Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The March 2009 rating decision denied the claim of entitlement to service connection for a right knee disorder on the basis that there was no medical nexus evidence relating the right knee disorder to the service-connected residuals of a fracture of the pelvis.

The evidence of record consisted of the Veteran's service and VA treatment records.  The service treatment records show no diagnosis of a right knee disorder, no complaints or findings of right knee symptomatology, and no right knee injury.  The VA treatment records then of record do not reveal a diagnosis of a right knee disorder.  Instead, those VA treatment records reflect a reported history of a knee injury that was followed by arthroscopic surgery in 2006 and an assessment of knee pain.

The Veteran has now claimed an additional theory of entitlement - direct service connection.  The Board observes a new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for a right knee disorder.

The evidence added to the record since the July 2004 rating decision includes VA treatment records, a February 2011 VA examination report, and the testimony of the Veteran.  The medical records show not only that the appellant has a current right knee disorder but also that in September 2011 he reported that he had had right knee pain for about 15 years.  He testified that he injured his right knee during a parachute jump in France.  Hearing transcript, page 4.  This evidence relates to an unestablished fact necessary to substantiate his claim, which is evidence of a current disability, an in-service knee injury, and continuity of symptomatology.  Thus, the evidence is considered new and material, and the claim of entitlement to service connection for a right knee disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder, to include as secondary to residuals of a fracture of the pelvis and residuals of a right L5 transverse process fracture,  is reopened.


REMAND

A May 2011 SHARE print screen from the Social Security Administration suggests that the Veteran may be receiving Social Security disability benefits.  The AOJ should contact the Veteran to clarify whether he has ever applied for Social Security disability benefits and, if applicable, contact the Social Security Administration to obtain all records pertaining to any Social Security disability claims filed by him.  

Various VA treatment records reflect that the Veteran has reported that he underwent right knee arthroscopic surgery sometime between 2005 and 2007.  The AOJ should attempt to obtain those surgery records.

A March 2012 CAPRI records search shows that the search of the records from the St. Cloud VA Medical Center for the period from February 2011 to March 2012 did not include a search for any records pertaining to the hips.  Records pertaining to the hips are relevant to the claim for an increased rating for residuals of a fracture of the pelvis because the disability can be rated based on limitation of motion of the hips.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5250-54 (2014).  The AOJ should obtain all records from the St. Cloud VA Medical Center from January 2010 (the beginning of the one-year period prior to the claim for an increased rating in January 2011) to the present as well as any additional records from the Southern Nevada Healthcare System from February 2014 to the present.

As to the TDIU claim, the AOJ should afford the Veteran a VA examination regarding his unemployability.  Since the appellant has to be examined and given the passage of time since the last VA examination in October 2012 regarding the residuals of the fracture of the pelvis, the VA examination should address the current severity of the residuals of the fracture of the pelvis.  The VA examiner should also address whether the right knee disorder is related to active service and whether the right knee disorder was caused or aggravated by the residuals of a fracture of the pelvis or the residuals of a right L5 transverse process fracture.

The Veteran has not been provided a formal application for his TDIU claim.  Moreover, the appellant has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to TDIU, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-8940 (veteran's application for increased compensation based on unemployability).

2.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of TDIU, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

3.  Ask the Veteran to identify all treatment for his residuals of a fracture of the pelvis, residuals of a right L5 transverse process fracture, bilateral peripheral neuropathy of the lower extremities, tinnitus, bilateral sensorineural hearing loss, irritable bowel syndrome, allergic rhinitis, and right knee disorder, as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.  Attempt to obtain the treatment records for right knee arthroscopic surgery performed sometime between 2005 and 2007.  Regardless of the claimant's response, all records from the St. Cloud VA Medical Center from January 2010 to the present and any additional records from the Southern Nevada Healthcare System from February 2014 to the present.

4.  Ask the Veteran whether he has ever applied for Social Security disability benefits and, if applicable, contact the Social Security Administration to obtain all records pertaining to any Social Security disability claims filed by him.

5.  Thereafter, the Veteran must be afforded a VA examination or examinations to determine the nature and extent of his residuals of a fracture of the pelvis and right knee disorder and to determine if he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner or examiners to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his residuals of a fracture of the pelvis and right knee disorder.

For the right knee disorder, the examiner must opine on whether there is a 50 percent or better probability that the right knee disorder is related to active service, to include the Veteran's reported right knee injury during a parachute jump in France and his repeated parachute jumps.  The examiner must also opine on whether there is a 50 percent or better probability that the right knee disorder was caused or aggravated by the service-connected residuals of a fracture of the pelvis or residuals of a right L5 transverse process fracture.

The examiner must opine whether there is a 50 percent or better probability that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected residuals of a fracture of the pelvis, residuals of a right L5 transverse process fracture, bilateral peripheral neuropathy of the lower extremities, tinnitus, bilateral sensorineural hearing loss, irritable bowel syndrome, and allergic rhinitis, and any additional disabilities for which service connection is established following the date of this remand.  

A complete rationale for any opinion offered must be provided.

6.  After accomplishing any additional development deemed appropriate, readjudicate the claims on appeal, to include the claim of entitlement to TDIU.  If any of the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


